Citation Nr: 1020786	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for gout, to include as 
secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to January 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.


FINDINGS OF FACT

1.  Hypertension was not present in service or manifested for 
many thereafter, and is not related to any incidence of 
service or to service-connected diabetes mellitus.

2.  Gout was not present in service and is not related to any 
incidence of service or to service-connected diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service, nor is it proximately due to, or the result 
of, a service connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  Gout was not incurred in or aggravated during active 
service, nor is it proximately due to, or the result of, a 
service connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the veteran in a March 2006 
letter, prior to the date of the issuance of the appealed 
rating decision.

The Board further notes that, in the March 2006 letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If hypertension becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


Background

Service connection is in effect for Type II diabetes mellitus 
with early diabetic nephropathy and tinea pedis of the feet 
and erectile dysfunction, evaluated as 20 percent disabling 
from August 11, 2008.

The service treatment records do not show that he developed 
hypertension or gout during his active service.  Examinations 
upon enlistment and discharge from active duty, dated June 
1964 and January 1967, respectively, noted normal 
extremities, and normal feet.  Blood pressure was 130/80 upon 
enlistment, and 104/74 at discharge.

A December 1990 VA treatment record noted borderline 
hypertension and subsequent records dated 1992 to December 
1994 record indicated borderline high blood pressure.  A June 
1995 treatment record indicated a diagnosis of controlled 
hypertension.  

Records dated June 1996 to August 2000 noted that the 
veteran's hypertension was controlled.  An August 2001 
treatment record noted borderline hypertension and 
recommended weight loss, exercise and decreasing the amount 
of salt in his diet to help control the hypertension.

An August 2003 record noted treatment for gout of the left 
great toe.  The veteran stated he had a similar problem about 
a year ago that resolved without intervention.  An October 
2003 treatment record noted benign hypertension as well as a 
complaint of a recent bout of gout with no recurrence.  The 
physician noted that the veteran's blood sugars were elevated 
while the gout was active, so the gout was clearly 
aggravating the diabetes mellitus.  A diagnosis of diabetes 
mellitus aggravated by a gout attack and hypertension was 
provided.  An August 2005 treatment record noted a diagnosis 
of chronic gout.  Subsequent treatment records reflected 
continued follow-up treatment for gout and hypertension.

A March 2006 private emergency room record indicated that the 
veteran was treated for very high blood pressure, and 
indicated a diagnosis of hypertension.

An April 2006 VA treatment record noted that the veteran had 
type II diabetes with a full spectrum of features of 
metabolic syndrome, including hypertension, 
hypertriglyceridemia, and microalbuminuria.  The physician 
stated that a diabetic condition due to Agent Orange was even 
more far-reaching than the simple state of hyperglycemia.

The veteran was afforded a VA examination in May 2006.  The 
examiner noted that the veteran's gout had an initial onset 
in August 2003 when he was seen with complaints of pain in 
the left great toe.  The examiner provided a diagnosis of 
gout with resultant arthritis.  The examiner stated that the 
veteran's gout was not caused by or a result of the veteran's 
diabetes mellitus because although there was data linking 
metabolic diseases such as gout and diabetes, the data noted 
that "frequent association of gout with comorbid diseases 
such as diabetes, the linkage is weak."  There is no 
evidence to indicate that a high percentage of diabetics have 
gout.  

The veteran was also provided with a VA examination for 
hypertension in May 2006.  The examiner noted a diagnosis of 
hypertension that had been intermittent with remissions since 
it was diagnosed.  The examiner noted that the veteran's 
diabetes mellitus diagnosed in February 1999 was associated 
with the veteran's hypertension.  The examiner provided a 
diagnosis of hypertension and opined that the veteran's 
hypertension was not caused by or a result of diabetes.  As 
there was no sign of renal failure at the current time, the 
veteran's hypertension could not be blamed solely on the 
veteran's diabetes

In May 2007, a VA examiner reviewed the veteran's claims 
file, including all the veteran's medical records available 
at the time.  The examiner addressed the April 2006 VA 
treatment record noted above, indicating that the veteran had 
a full spectrum of features of a metabolic syndrome.  The 
examiner stated that the physician was using the WHO-proposed 
criteria for metabolic syndrome, which are used to help 
clinicians identify individuals who are high risk for 
significant morbidity.  Thus, by identifying individuals as 
having a metabolic syndrome is a call to the clinician to 
focus on a treatment plan to lower the risk.  Further the 
examiner stated that because the veteran had metabolic 
syndrome, does not automatically indicate that his 
hypertension is caused by his diabetes, but rather simply 
means that the two conditions are criteria for metabolic 
syndrome.  The examiner stated that the veteran did have 
hypertension with blood pressure readings in the past year 
not being ideal.  However, the latest blood pressure readings 
were normal without recent change in medications.  Thus the 
examiner felt it would be mere speculation to state that the 
veteran's hypertension progressed faster than expected due to 
his diabetes.  Rather, hypertension is a disease that 
progresses over time without the influence of other diseases, 
and thus requiring gradually increasing doses of 
antihypertensive medications and careful monitoring.

Next, the examiner addressed the question of whether the 
veteran's gout was related to his diabetes mellitus.  The 
examiner noted that while gout is a metabolic disorder, it is 
not a criteria for metabolic syndrome.  The examiner 
explained that gout is a metabolic disorder of uric acid 
metabolism and diabetes is a metabolic disorder of glucose 
metabolism.  Hypertension involves hormonal, cardiac, renal 
and vascular influences, but despite these influences, is not 
caused by diabetes.  Therefore the examiner opined that the 
veteran's diabetes is not the cause of his gout or 
hypertension.  

A November 2008 VA examination for diabetes mellitus noted 
that the veteran's hypertension was managed with daily 
medication.

A private cardiologist consultation dated February 2010 noted 
a past medical history of diabetes mellitus, hypertension and 
gout, as well as a diagnosis of hypertension not well 
controlled.  

Analysis

Based upon the foregoing, entitlement to service connection 
for hypertension and gout, as secondary to service-connected 
diabetes mellitus are not met.  There is sufficient evidence 
that the Veteran currently has diagnoses of hypertension and 
gout.  Unfortunately there is no objective medical evidence 
that the Veteran's current hypertension and gout disorders 
are related to his active service, nor are they related to 
his diabetes mellitus.  Service treatment records are silent 
to complaints of, treatment for or diagnosis of hypertension 
or gout during active service.  Post service records are 
silent to any diagnoses of hypertension until the early 1990s 
or gout until August 2003.  

Moreover, a May 2006 VA examiner opined that although there 
was data linking metabolic diseases such as gout and 
diabetes, the linkage between the diseases was weak.  
Therefore the examiner opined that the veteran's gout was not 
caused by or a result of his diabetes mellitus.  
Additionally, the examiner opined that the veteran's 
hypertension was not caused by or the result of his diabetes 
because there was no sign of renal failure at the time.

Further the May 2007 VA examiner's review of the claims file 
addressed the April 2006 VA treatment record in which a VA 
physician found that the veteran had a full spectrum of 
features of metabolic syndrome.  The May 2007 VA examiner 
explained that being identified as having "metabolic 
syndrome" did not automatically mean features such as 
hypertension are caused by diabetes but rather identified 
individuals who have a high risk of morbidity.  The examiner 
thereby opined that hypertension is a disease that progresses 
over time without the influence of other disease; the 
diabetes mellitus did not cause the veteran's hypertension.  
Additionally, review of the veteran's medical records 
indicated to the examiner that it would be mere speculation 
to state that the veteran's hypertension progressed faster 
than expected due to his diabetes mellitus.  Finally, the 
examiner stated that gout is a metabolic disorder related to 
uric acid and diabetes mellitus is a metabolic disorder of 
glucose metabolism, thus, the veteran's gout was not caused 
by or aggravated by his diabetes mellitus. 

Finally, the Board notes that veteran also submitted numerous 
Internet articles to support his contention that his 
hypertension and gout are caused or aggravated by his 
service-connected diabetes mellitus.  While the articles 
related that hypertension has been shown to be closely 
associated with metabolic disorders such as diabetes mellitus 
and gout, the articles are not specific to the Veteran and 
not sufficiently conclusive to satisfy the nexus element of 
the claim, especially when viewed in light of the May 2007 VA 
examiner's opinion.  See Sacks v. West, 11 Vet. App. 314, 317 
(1998).

Accordingly, the evidence of record does not show that the 
Veteran's current hypertension is due to his service-
connected diabetes mellitus.  Additionally, the evidence of 
record does not show that the Veteran's current gout is due 
to his service-connected diabetes mellitus.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule as to these issues is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).












ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for gout, to include as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


